MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00940-CV

                            DAWN COMEAUX, Appellant

                                           V.

                         VILLAGES OF LOUETTA, Appellee


Appeal from the County Civil Court at Law No. 4 of Harris County. (Tr. Ct. No. 1053972).

TO THE COUNTY CIVIL COURT AT LAW NO. 4 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 3rd day of March, 2015, the cause upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
             Appellant, Dawn Comeaux, neither established indigence nor paid, or
      made arrangements to pay, all the required fees. Further, appellant has not
      paid or made arrangements to pay the fee for preparing the clerk’s record.
      After being notified that this appeal was subject to dismissal, appellant did
      not adequately respond. It is therefore CONSIDERED, ADJUDGED, and
      ORDERED that the appeal be dismissed.

             It is further ORDERED that appellant pay all costs incurred by
      reason of this appeal. It is further ORDERED that this decision be certified
      below for observance.

      Judgment rendered March 3, 2015.
       Judgment rendered by panel consisting of Chief Justice Radack and Justices
       Brown and Lloyd.



WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf and in all things to have it duly recognized, obeyed, and executed.




May 15, 2015
Date                                                  CHRISTOPHER A. PRINE
                                                      CLERK OF THE COURT